



WRITTEN CONSENT OF PREFERRED MAJORITY HOLDER
December 22, 2017


The undersigned, being the Preferred Majority Holder (as defined below), of ADT
Inc., a Delaware corporation (the “Company”), pursuant to Section 228 of the
General Corporation Law of the State of Delaware, DOES HEREBY CONSENT to the
adoption of, and DOES HEREBY ADOPT, the following resolutions:
 


WHEREAS, the undersigned, Koch SV Investments, LLC (“Koch”), the sole holder of
the 750,000 outstanding Series A Preferred Securities, par value $0.01 per
share, of ADT Inc. (the “Company”) (the “Series A Preferred Securities”);


WHEREAS, hereby consents to (a) the Certificate of Amendment of the Certificate
of Designation of Series A Preferred Securities (the “A&R Series A Certificate
of Designation”) and (b) the Certificate of Amendment of the Certificate of
Designation of Series Z Preferred Securities (the “A&R Series Z Certificate of
Designation”), each in the form attached hereto as Exhibit A and Exhibit B,
respectively, in each case, amending and replacing in the entirety the
Certificate of Designation of the Series A Preferred Securities and the
Certificate of Designation of the Series Z Preferred Securities of the Company,
respectively;
 
For the avoidance of doubt, except as otherwise contemplated by this Written
Consent (including the exhibits attached hereto), (i) Koch, as the Preferred
Majority Holder, does not otherwise consent to any other alteration,
modification, waiver or amendment to the rights, remedies, powers, privileges or
covenants contained in the Series A Preferred Securities, the Series Z Preferred
Securities or in any Related Agreement (as defined in each of the A&R Series A
Certificate of Designation and the A&R Series Z Certificate of Designation) and
(ii) this Written Consent will not be deemed to (a) be consent to any past,
current or future waiver or modification of any other term or condition of the
Series A Preferred Securities, the Series Z Preferred Securities or any Related
Agreement or (b) otherwise prejudice any right or remedy which Koch may now have
or may have in the future under or in connection with the Series A Preferred
Securities, the Series Z Preferred Securities or any Related Agreement.




[Signature page follows]





--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, this Written Consent is executed as of the date first
written above.




PREFERRED MAJORITY HOLDER
KOCH SV INVESTMENTS, LLC
By:
   /s/ Brett D. Watson
 
Name: Brett D. Watson
 
Title: Vice President










